Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because:
---The Abstract exceeds the single paragraph within range of 50 to 150 words in length (currently it has two paragraph and about 200 words) guideline set forth above.   
Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 1-2 is objected to because of the following informalities: 
---In claim 1 L6, “with valve seat” should be –with a valve seat--;
---In claim 2 L4-5 (marked as L31-32) “is substantially orthogonally to the” should be --is substantially orthogonal to the--. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-14 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 L1-2 recites “A Vacuum valve, in particular a vacuum slide valve, in particular a gate valve”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “vacuum valve”, and the claim also recites “in particular a vacuum slide valve, in particular a gate valve” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. 
Claim 4 L3 recites the limitation "the touchdown line". Notice that this limitation is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection. Additionally, Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See the structural relationship of the touchdown line with the valve seat and the closure side of the closure element. Notice that claim 2 provides this relationship but as it is currently claimed, the “touchdown line” of claim 4 appears to be an arbitrary line with no particular connection to the rest of the structure of the claimed invention.  
Claim 4 recites “The Vacuum valve according to claim 3, wherein the second partial movement comprises a rotation of the closure element about the touchdown line, which in particular is a rotation of the closure element about the touchdown line”. Due to a possible claim drafting error, it is unclear how the final clause of the claim further narrows the claim and it is unclear and indefinite if the second recitation of “a rotation” is the same as the one previously recited or if they are distinct. Based on the record, the Office will assume that it is the same and that the should be amended as follows to overcome the rejection:
---The Vacuum valve according to claim 3, wherein the second partial movement comprises a rotation of the closure element about the touchdown line.---   
Claim 8 L2-3 recites the limitation “wherein the guide path has an at least partially curved, in particular curvilinear, course”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 8 recites the broad recitation “partially curved course”, and the claim also recites “in particular a curvilinear course” which is the narrower statement of .
Claim 9 L4 recites the limitation "the guide path". Notice that this limitation is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection. Additionally, Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the structural relationship of the guide path with the guide. Notice that claim 7 provides this relationship but as it is currently claimed, the “guide path” of claim 9 appears to be an arbitrary path with no particular connection to the rest of the structure of the claimed invention.  
Claim 12 L8-9 recites “wherein the restoring element is designed as a spring, in particular a spiral spring”. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “a spring”, and the claim also recites “in particular a spiral spring” which is the narrower statement of the range/limitation. The 
Claim(s) 2-14, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Rattigan (US 2,895,709).
Regarding claim 1, as best understood by the Office, Rattigan (US 2,895,709) shows in Figs. 1-6 (see at least Figs. 1 and 5-6) a Vacuum valve, in particular a vacuum slide valve, in particular a gate valve [see the gate valve assembly of at least Figs. 1 and 5-6, With regards recitations directed to the fluid being handled, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.”  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.”  In re Young, 75 F.2d * > 996 < , 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)). Furthermore, the working fluid's function is not given patentable weight, since material handled by the apparatus, in this case a valve/slide valve/gate valve, and the intended operation of the fluid, in this case handling vacuum fluid, does not impart patentability to the claimed invention. See MPEP 2115. Notice that the gate valve of Rattigan is capable of handling any type of fluid] for substantially gas-tight closure of an opening (see the opening defined between ports 11-12 that allows fluid to be controlled by the gate valve) defining an opening axis (see the horizontal axis or the axis of fluid flow), having - a closure element (see the closure element assembly comprising the valve disc 22/23 and the yoke 31/32) having a closure side (the side that faces the valve seat 18/19) and a coupling unit (slots 35/36) arranged on a rear side opposite the closure side, - a valve wall (see casing 10) with valve seat (valve seat 18/19) surrounding the opening, - a linear drive unit (see the assembly comprising at least the shaft 16, the horn and wedge unit 39 and grooves 60/61 that allows for the conversion of rotary Thus, the device of Rattigan meets all the limitation of claim 1. 
Regarding claim 2 and the limitation of the Vacuum valve according to claim 1, wherein the tilting is pronounced such that a part of the closure side is pressed onto the valve seat and is in contact with the valve seat at least along a touchdown line, wherein the touchdown line is substantially orthogonally to the opening axis as well as to the adjustment axis; the device of Rattigan meets this limitation with the device of Rattigan being configured to have similar structure and function, in particular the tilting of the valve as it closed, in a similar manner as applicant’s invention as shown in at least Figs. 1 and 5-6. 
Regarding claim 3 and the limitation of the Vacuum valve according to claim 1, wherein in the course of the adjustment from the intermediate position into the closed position, the closure element is pressed with its closure side onto the valve seat in a second partial movement in such a way that there is circumferential contact between the valve seat and the closure side and the opening is closed; the device of Rattigan meets this limitation with the device of Rattigan being configured to have similar structure and function, in particular the tilting of the valve as it closed, in a similar manner as applicant’s invention as shown in at least Figs. 1 and 5-6.
Regarding claim 4, as best understood by the Office, and the limitation of the Vacuum valve according to claim 3, wherein the second partial movement comprises a rotation of the closure element about the touchdown line, which in particular is a rotation of the closure element about the touchdown line; the device of Rattigan meets this limitation with the device of Rattigan being configured to have similar structure and 
Regarding claim 5 and the limitation of the Vacuum valve (10) according to claim 1, wherein the guide provides a stop for the guide element wherein the first partial movement is limited by the guide element striking against the stop, and the second partial movement is initiated with the striking; the device of Rattigan meets this limitation with the device of Rattigan being configured to have similar structure and function, in particular the tilting of the valve as it closed caused by the engagement of the surfaces 48/52 of the yoke of the closure element and surfaces 47a/49a/51a/53a/72/73 of the guide, in a similar manner as applicant’s invention as shown in at least Figs. 1 and 5-6. 
Regarding claim 6 and the limitation of the Vacuum valve according to claim 1 wherein the guide is shaped in such a way that - during a displacement from the open position to the intermediate position and back, a rectilinear movement of the entire closure element  takes place along the adjustment axis, and - in the course of the first partial movement, a transverse movement of at least part of the closure element deviating from the alignment of the adjustment axis takes place and a tilting of the closure element  results; the device of Rattigan meets this limitation with the device of Rattigan being configured to have similar structure and function, in particular the tilting of the valve as it closed, in a similar manner as applicant’s invention as shown in at least Figs. 1 and 5-6.
Regarding claim 7 and the limitation of the Vacuum valve according to claim 1 wherein the guide comprises consists of one of a group of - a depression, - an elongated recess, - a channel and a - groove defining a guide path; the device of 
Regarding claim 8, as best understood by the Office, and the limitation of the Vacuum valve according to claim 7, wherein the guide path has an at least partially curved, in particular curvilinear, course in a region defining the adjustment from the intermediate position into the closed position; the device of Rattigan meets this limitation as shown in at least Figs. 3-4 with the guide having grooves with curved surfaces that guide the movement of the closure elements.
Regarding claim 10 and the limitation of the Vacuum valve according to claim 1 wherein - the guide element engages in the guide, and/or - the guide element has a sliding element or a roller or is designed as such, and/or - the guide element is rigidly connected to the closure element; the device of Rattigan meets this limitation as shown in at least Figs. 3-4 with the guide element having sliding curved surfaces that engages with the curved surfaces of the guide.

Allowable Subject Matter
Claims 9 and 11-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
As best understood by the Office, the closest prior art are: Geiser (US 4,634,094), Netzer (US 10,156,299), Oka (US 6,488,262), Ito (US 6,237,892), Duelli (US 6,471,181), Ehrne (US 8,215,612), Iwabuchi (US 10,364,901) and Rattigan (US 2,895,709). Geiser and Netzer at first glance appears to teach the key feature of claimed invention wherein the closure member first contacts a portion of the valve seat in an intermediate position and then tilts to the closed position. However, on closure inspection, notice that Geiser is a butterfly type of valve rather than the claimed gate valve, whereas Geiser teaches a pendulum-type gate valve where it operating movement is different to the gate valve of the claimed invention. Oka, Ito, Duelli, Ehrne and Iwabuchi teaches the general state of the art of vacuum gate valves. Notice that the structure and operation, in particular the guiding structure and how the valve tilts are different to the claimed invention. Rattigan teaches of a gate assembly comprising similar structure and function as the claimed invention (see the rejection above for more details). However, notice that the structure and function of the guide and the coupling unit are different to the claimed invention. As such, the closest prior art fails to disclose or render obvious without impermissible  hindsight the particular structure and function of the vacuum valve (10) having the closure element (14/14’), the closure side (15), the coupling unit (20), the valve wall (12/12’), the linear drive unit (30), the opening axis (O), the adjustment axis (V), the open position (Fig. 1a), the intermediate position (Fig. 1b), the closed position (Fig. 1c), the guide (26/26’) and the guide element .     

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753